Judgment, Supreme Court, New York County (Shelia Abdus-Salaam, J.), rendered July 28, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s challenges to the People’s summation are not preserved and we decline to review them in the interest of justice. Were we to review them, we would find that the challenged remarks, taken in context, did not dilute the reasonable doubt standard.
Defendant’s exceptions to the jury charge were insufficiently specific to preserve his present contentions for appellate review (see, People v Chin, 67 NY2d 22, 33-34). Were we to review them in the interest of justice, we would find that the charge, as a whole (see, People v Warren, 76 NY2d 773), properly conveyed to the jury that the People must prove defendant’s knowledge of the weight of the cocaine he possessed beyond a reasonable doubt, and that such knowledge may be inferred from the surrounding circumstances (see, People v Sanchez, 86 NY2d 27; People v Ryan, 82 NY2d 497, 505-506). Concur—Murphy, P. J., Rosenberger, Ellerin and Wallach, JJ.